On Appellees’ Motions for Rehearing
In their motions for rehearing appellees say we were in error in saying that “the contract with GBRA was made subsequent to the City’s appeal from the Board’s orders.” We acknowledge that the above was not an accurate statement. We correct the statement and now say that the contract was made subsequent to the Board’s order denying the City’s appropriation and therefore it was made while the right of the City to prosecute its appeal from the Board’s order was pending.
Appellees also say that our statement that:
“The authority of the Board is limited to the regulation and use of water committed to its jurisdiction by the United States * * * ”
is contrary to Art. 7467, Vernon’s Ann.Civ. St.
We are not here concerned with “The water of the ordinary flow and underflow and tides of,” flowing rivers or lakes etc. but rather our consideration is limited to the diversion, regulation and use of water authorized to be stored in the Canyon Dam Reservoir and which is committed to regulation by the Board. It is this water and only this water and its use as authorized by the Board that is in dispute between the parties.
Our opinion is corrected as above stated. To this extent appellees’ motions for rehearing are granted and in all other respects they are overruled.
Motions granted in part and in part overruled.